Citation Nr: 1710626	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-31 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating higher than 10 percent for the period prior to July 29, 2016 and higher than 30 percent for the period beginning on July 29, 2016 for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1984 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation.  That rating was later increased to 10 percent for the entire appeal period.  

In September 2012, the Veteran testified before the undersigned at a Board hearing at the RO in Portland, Oregon.  This transcript has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board most recently remanded this matter in April 2016 to obtain a VA examination and for further evidentiary development.  Following examination, the RO issued an August 2016 decision that awarded the Veteran a 30 percent rating for his hearing loss disability effective from July 29, 2016, which was the date of the examination.  As this was not an assignment of the maximum disability rating possible for the entire period on appeal, the appeal for a higher initial evaluation for bilateral hearing loss remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran disagrees with the assigned effective date.  He contends that between his June 2013 and July 2016 VA audiological examinations his hearing declined dramatically.  See February 2017 Correspondence.  Correspondingly, VA Medical Center (VAMC) records indicate that the Veteran underwent an audiogram in March 2015 and that his hearing worsened from his previous June 2013 audiological examination.  See March 2015 VAMC records.  The results of the audiogram, however, do not appear in the Veteran's claims file.  Rather, the VA audiologist gave instruction to "See Audiology Display for audiogram."  Id.  Therefore, as the March 2015 audiogram does not appear in the Veteran's claims file, remand is warranted to obtain the missing record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VAMC and private treatment records relevant to the appeal.  A specific request should be made for the complete results from the VA audiogram testing performed in March 2015.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  After the requested development has been completed, the RO shall review and adjudicate the claim based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim remains denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC) and provided with the appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




